DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Information Disclosure Statement
The information disclosure statements filed on 03/23/2021 and 12/10/2019 have been acknowledged and signed copies of the PTO-1449 ae attached herein. 

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-3, 6-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nangoy (US 9034771 B1, hereinafter “Nangoy”) in view of Hanzlik et al. (US 2018/0158717 A1, hereinafter “Hanzlik”).

In regards to claim 1, Nangoy discloses (see, for example, fig. 4) an etch apparatus, comprising a chamber (See, for example, 499); a plasma source within or coupled to the chamber; and an electrostatic chuck (See, for example, 410) within the chamber (499), the electrostatic chuck (410) comprising: a conductive pedestal (See, for example, Col. 7 lines 54-56; 412). 

However, Nangoy fails to explicitly teach that the conductive pedestal having a plurality of notches at a circumferential edge thereof; and a plurality of lift pins corresponding to ones of the plurality of notches.
Hanzlik while disclosing a semiconductor processing apparatus teaches (See, for example, Fig. 4) a plurality of notches (42) at a circumferential edge thereof; and a plurality of lift pins (10) corresponding to ones of the plurality of notches (42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the design concept of Hanzlik into Nangoy because the swept profile of the notch portion is larger than the wafer alignment notch as a result of this the design of the wafer edge lift pin enables vertical wafer support while maintaining consistent lateral containment clearances.

In regards to claim 8, Nangoy discloses (See, for example, Fig. 12/13) a method of dicing a semiconductor wafer comprising a plurality of integrated circuits, the method comprising: 
forming a mask (see, for example, 1302 in Fig. 13A, and Processing step 1202 in Fig. 12) above the semiconductor wafer, the mask comprising a layer covering and protecting the integrated circuits (1306), and the semiconductor wafer (supported by a substrate carrier (1314); 
patterning the mask (See, for example, Fig. 13B; and Processing step 1204 in Fig. 12) with a laser scribing process to provide a patterned mask with gaps, exposing regions of the semiconductor wafer between the integrated circuits (see, for example, Col. 18 lines 53 thru 58); and 
etching the semiconductor wafer through the gaps in the patterned mask to singulate the integrated circuits while the semiconductor wafer is supported by the substrate carrier (see, for example, Col. 21 lines 25 thru 40; Fig. 13 C; and Processing step 1210 in Fig. 12), and the substrate carrier is supported by an electrostatic chuck (410) comprising a conductive pedestal (See, for example, Col. 7 lines 54-56; 412). 
Hanzlik while disclosing a semiconductor processing apparatus teaches (See, for example, Fig. 4) a plurality of notches (42) at a circumferential edge thereof. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the design concept of Hanzlik into Nangoy because the swept profile of the notch portion is larger than the wafer alignment notch, as a result of this,  the design of the wafer edge lift pin enables vertical wafer support while maintaining consistent lateral containment clearances.

In regards to claim 11, Nangoy discloses (see, for example, Fig. 17/18) a system for dicing a semiconductor wafer comprising a plurality of integrated circuits, the system comprising: a factory interface (1702); a laser scribe apparatus (1710) coupled with the factory interface (1702) and comprising a laser (see, for example, Col. 23 lines 26 thru 38); and an etch apparatus (1708) coupled with the factory interface (1702), the etch apparatus (1708) comprising a chamber, a plasma source within or coupled to the chamber, and an electrostatic chuck within the chamber  (See, for example, Col. 23 lines 39 thru 60), the electrostatic chuck (410) comprising a conductive pedestal (See, for example, Col. 7 lines 54-56; 412). 

Hanzlik while disclosing a semiconductor processing apparatus teaches (See, for example, Fig. 4) a plurality of notches (42) at a circumferential edge thereof; and a plurality of lift pins (10) corresponding to ones of the plurality of notches (42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the design concept of Hanzlik into Nangoy because the swept profile of the notch portion is larger than the wafer alignment notch as a result of this the design of the wafer edge lift pin enables vertical wafer support while maintaining consistent lateral containment clearances.

In regards to claims 2, 3, 9 and 17, Nangoy as modified above discloses all limitations of claim 1 but the conductive pedestal and surfaces of the plurality of notches are coated with a ceramic material; and the ceramic material comprises alumina. 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select ceramic coating comprising alumina to cover the pedestal and surfaces of the plurality of notches, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claims 6 and 20, Nangoy as modified above discloses 9See, for example, Fig. 4, Hanzlik) the plurality of lift pins (10) is located outside of a perimeter of a processing region (30) of the conductive pedestal (40), the plurality of lift pins (10) arranged for contacting a substrate carrier (40).

In regards to claim 7, Nangoy as modified above discloses a shadow ring positioned over the plurality of lift pins Nangoy, See, for example, Col. 9 lines 13 thru 22; and See also Col. 16 line 48 thru col. 17 line 6).

In regards to claim 10, Nangoy as modified above discloses subsequent to the etching, removing the substrate carrier from the conductive pedestal using a plurality of lift pins corresponding to ones of the plurality of notches of the conductive pedestal (Nangoy, See, for example, Col. 9 lines 13 thru 22; and See also Col. 16 line 48 thru col. 17 line 6).

In regards to claim 12, Nangy as modified above discloses the laser scribe apparatus is configured to perform laser ablation of streets between integrated circuits of a semiconductor wafer, and wherein the etch apparatus is configured to etch the semiconductor wafer to singulate the integrated circuits subsequent to the laser ablation (See, for example, Col. 5 lines 40 thru 50, Nangoy).

In regards to claim 13, Nangoy discloses (See, for example, Fig. 17) the etch apparatus is housed on a cluster tool (1706) coupled with the factory interface (1702), the cluster tool (1706) further comprising: a deposition chamber (1712) configured to form a mask layer above the integrated circuits of the semiconductor wafer (see, for example, col. 24 lines 1-15).

In regards to claim 14, Nangoy discloses (See, for example, Fig. 17) the etch apparatus (1708) is housed on a cluster tool (1706) coupled with the factory interface (1702), the cluster tool (1706) further comprising: a wet/dry station (1714) configured to clean the semiconductor wafer subsequent to the laser ablation or the etching (see, for example, col. 24 lines 1-15).

In regards to claim 15, Nangoy discloses (see, for example, Fig. 17) the laser scribe apparatus (1710) comprises a femtosecond-based laser (see, for example, Col. 23 lines 26-30).

In regards to claim 16, Nangoy discloses (see, for example, Fig. 14) the femtosecond-based laser has a wavelength of approximately less than or equal to 530 nanometers with a laser pulse width of approximately less than or equal to 400 femtoseconds (See, for example, Col. 19 line 65 thru Col. 20 line 13).

                                             Allowable Subject Matter
Claims 4, 5, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893